A motion for reargument by each party is denied.
The case of Neilson v. Union State Bank, 165 Minn. 25,205 N.W. 453, was not cited in the opinion. In that case, under a similar *Page 197 
state of facts, an order for judgment for defendant was sustained. In the present case a judgment entered upon a directed verdict for plaintiff is reversed and a new trial granted. In the Neilson case it was held that the evidence established that, before the bank had any knowledge that plaintiff was interested in the warrants, the money received in redemption of the same had all been turned over and accounted for to its customer, Stevens  Company. In the present case we say:
"Whether the bank had paid to the company or paid out for it this particular fund, or changed its position in reference thereto so that it had acquired equities such as would prevent plaintiff from recovering, were questions of fact for the jury."
There being no verdict of the jury or findings of fact upon the question, a new trial is properly granted.